t c no united_states tax_court scott c and sherry l russon petitioners v commissioner of internal revenue respondent docket no filed date p a funeral director is a full-time_employee of russon brothers mortuary a c_corporation all the stock of which was owned by his father and two uncles in p his brother and two cousins all funeral director employees of russon brothers agreed to purchase all the stock from their fathers so that the sons could conduct the mortuary business and earn a living continuing the business founded and developed by their fathers p incurred indebtedness in order to purchase his share of the stock at issue is whether interest_paid on that indebtedness is deductible as business_interest or whether deductibility is subject_to the investment_interest limitations of sec_163 i r c as modified by the revenue act of publaw_99_514 100_stat_2085 pursuant to sec_163 i r c the amount allowable as a deduction for investment_interest may not exceed the taxpayer's investment_income sometimes known as portfolio_income investment_interest is defined in sec_163 i r c as interest_paid on indebtedness properly allocable to property_held_for_investment a term that is defined in sec_163 i r c to include property which produces income of a type described in sec_469 ie portfolio_income such as dividends interest etc held since stock is the type of property that normally pays dividends it is covered by sec_163 i r c as property which produces income of a type described in sec_469 i r c notwithstanding that in this case no dividends have in fact been paid in the past on russon brothers stock accordingly interest_paid by p on indebtedness incurred to purchase the stock is subject_to the limitations of sec_163 i r c j michael gottfredson for petitioners james b ausenbaugh and mark h howard for respondent opinion raum judge the commissioner determined deficiencies in petitioners' federal income taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively petitioner husband petitioner or scott together with his brother and two cousins all employed full time as funeral directors in a mortuary operated by a c_corporation purchased all the stock of that corporation from its owners their fathers so that they could conduct the mortuary business full time and earn a living at issue is whether interest_paid on an indebtedness incurred by petitioner to purchase his share of the stock is deductible as business_interest or is subject_to the investment_interest limitations of sec_163 as modified by the revenue act of publaw_99_514 100_stat_2085 unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years involved petitioners resided in centerville utah when the petition in this case was filed petitioner is an employee of russon brothers mortuary russon brothers a utah corporation that was organized as a c_corporation in and continues as such to the present petitioner began full-time employment with russon brothers in date as a funeral director and has continued full time with russon brothers to the present on date scott his brother brent c russon and two cousins robert l russon and d gary russon agreed to buy all the stock in russon brothers from scott and brent's father milton w russon robert's father leo w russon and gary's father dale l russon milton leo and dale are brothers each of whom owned one-third of the stock of russon brothers scott brent robert and gary agreed to pay their fathers dollar_figure for the stock in russon brothers each son to pay one-fourth of the purchase_price payable ten percent down and the balance payable in equal monthly payments with interest at nine percent on the remaining balance the agreement gave the four buyers the right to exercise the ownership rights which shall include the right to all the dividends from the stock except as limited by the agreement one of the limitations provided that until the full purchase_price was paid the buyers could not declare or pay any dividends or make any distributions relating to the stock without written permission of the sellers the fathers scott brent robert and gary all were funeral directors at the time of the purchase they were trained and taught the mortuary business at russon brothers they qualified themselves to operate the mortuary business through schooling and while working at russon brothers on date russon brothers as the company scott brent robert and gary as buying shareholders and milton leo and dale as selling shareholders entered into a stock purchase agreement on date milton leo dale brent and gary were elected directors of russon brothers the new directors then elected robert as president brent as vice president and scott as secretary-treasurer of russon brothers at the time the stock was purchased milton and leo retired from russon brothers dale continued as a full-time_employee for a few months in order to receive his maximum social_security_benefits allowable to him for retirement at age scott brent robert and gary purchased the russon brothers stock from their fathers so that they could manage operate conduct and participate full time in the mortuary business and earn a living continuing a business started and developed by their fathers scott did not have a substantial investment motive when he purchased the stock milton dale and leo sold the russon brothers stock to scott brent robert and gary so the four sons of the three fathers could actively continue the mortuary business all the assets of russon brothers except for a mutual_fund acquired by the company in for dollar_figure with a value of dollar_figure are used actively in the mortuary business the checking account of russon brothers has an average balance of dollar_figure with cash available of dollar_figure and is all actively used in the mortuary business russon brothers has never paid interest dividends annuities or royalties to any of its shareholders during its existence of years beginning before date and continuing through all years involved in the tax matter before the court scott brent robert and gary actively and materially participated in russon brothers as an active mortuary business on a regular continuous and substantial basis in excess of hours per week scott brent robert and gary have never been engaged in the trading or dealing of stocks or securities sec_163 allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness however sec_163 provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction under this chapter for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 defines investment_interest as any interest allowable as a deduction under this chapter which is paid on indebtedness properly allocable to property_held_for_investment sec_163 defines property_held_for_investment as follows a in general the term property_held_for_investment shall include-- i any property which produces income of a type described in sec_469 and ii any interest held by a taxpayer in an activity involving the conduct of a trade or business-- i which is not a passive_activity and ii with respect to which the taxpayer does not materially participate c terms --for purposes of this paragraph the terms activity passive_activity and materially participate have the meanings given such terms by sec_469 the income described in sec_469 includes interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business sometimes known as portfolio_income the dispute in this case revolves around whether the russon brothers stock is property_held_for_investment respondent has stipulated that petitioner materially participates in russon brothers and concedes that sec_163 does not apply to petitioner however since stock is generally productive of dividends the commissioner contends that the stock here is covered by sec_163 notwithstanding that the russon brothers stock has in fact never paid a dividend accordingly the argument continues the russon brothers stock is property_held_for_investment and as such petitioners' deduction for the interest is limited to their investment_income if this case were to be decided under the code as it existed prior to enactment of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 petitioners might be entitled to prevail under prior_law the term investment_interest was defined as interest_paid or accrued on indebtedness incurred or continued to purchase or carry property_held_for_investment sec_163 at that time the phrase property_held_for_investment had not been defined in the code or the regulations 91_tc_874 to determine whether interest should be subject_to the limitations of then sec_163 the tax_court looked to whether the taxpayer the version of sec_163 provides in general --in the case of a taxpayer other than a corporation the amount of investment_interest otherwise allowable as a deduction under this chapter shall be limited in the following order to-- a dollar_figure dollar_figure in the case of a separate_return by a married individual plus b the amount of the net_investment_income by which the deductions allowable under this had a substantial investment intent 70_tc_448 whether the taxpayer had the requisite intent was a question of fact id pincite the parties in this case stipulated that petitioner did not have a substantial investment motive when he purchased the stock prior to the tax_reform_act_of_1986 he would likely have prevailed the tax_reform_act_of_1986 broadened the definition of investment_interest sec_511 of the act defines property_held_for_investment to include any property which produces income of a type described in sec_469 100_stat_2245 the definition applies uniformly to every taxpayer his mindset is irrelevant as a result the reach of the definition under the act is more inclusive petitioners contend that the phrase property which produces income in sec_163 is limited to property which has actually produced one of the types of income described in sec_469 however the government's position here is supported by the legislative_history in the report of the senate_finance_committee accompanying sec_469 portfolio_income includes gain_or_loss attributable to disposition of section and sec_162 sec_164 or or attributable to property of the taxpayer subject_to a net_lease exceeds the rental income produced by such property for the taxable_year in the case of a_trust the dollar_figure amount specified in subparagraph a shall be zero property that is held for investment and that is not a passive_activity and property that normally produces interest dividend or royalty income s rept pincite c b vol emphasis added this committee report runs counter to petitioners' assertions as set forth in their brief that stock must produce a dividend before it is property_held_for_investment the report indicates that congress did not require the payment of interest dividends etc sec_163 refers to sec_469 for one definition of property_held_for_investment inasmuch as portfolio_income under sec_469 includes property that normally produces interest dividends etc it follows that the reference to sec_469 in sec_163 would also include property which normally produces dividends certainly stock is the kind of property that normally produces dividends would petitioners' position be different here if the corporation had paid only a very small dividend over the years moreover on the record in this case the possibility of dividends being paid was clearly contemplated by the buyers and sellers of the stock indeed the agreement of sale of the stock explicitly recognized that the purchasers would be entitled to all of the dividends from the stock subject only to the written consent of the sellers prior to the payment in full of the purchase_price that condition is not at all to be regarded as uncommon where there is a sale of all the stock of a corporation further it should be remembered that although the sale may be treated as having been made at arm's length nevertheless the sellers were the fathers of the purchasers and at least in some circumstances it would seem more likely that their consent would not be withheld than in the case of strangers petitioners contend that the purpose of the new provisions supports the allowance of the claimed deduction in their case to be sure the legislative_history of the act does disclose that congress was concerned with plugging a loophole that had permitted taxpayers to take deductions against their earned_income by reason of interest_expenses losses etc attributable to tax_shelters and other arrangements not related to the taxpayer's trade_or_business see h rept pincite c b vol and petitioners' rely upon a statement of the staff of the joint_committee on taxation explaining the reason for the new provisions as follows under prior_law leveraged investment_property was subject_to an interest limitation for the purpose of preventing taxpayers from sheltering or reducing tax on other non-investment income by means of the unrelated interest_deduction congress concluded that the interest limitation should be strengthened so as to reduce the mismeasurement of income which can result from the deduction of investment_interest expense in excess of current investment_income and from deduction of current investment_expenses with respect to investment_property on which appreciation has not been recognized staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print emphasis added petitioners call attention to the fact that in this case there would be no mismeasurement of income which can result from the deduction of investment_interest expense in excess of current investment_income however there are at least several answers to petitioners' point in the first place as has been stressed earlier in this opinion the statutory language was intended by congress as shown in the report of the senate_finance_committee to cover property that normally produces interest dividends or royalty income s rept supra c b vol pincite emphasis added and in this case the property involved stock is of a type that normally produces dividends in the second place as pointed out by judge friendly in 399_f2d_390 2d cir a legislature seeking to catch a particular abuse may find it necessary to cast a wider net further petitioners fail to consider the fact that russon brothers is a c_corporation if russon brothers were an s_corporation or a partnership it appears that scott as an active manager would be entitled to deduct the interest without limitation on the debt incurred to purchase the stock as a direct owner of the business however as a c_corporation russon brothers is a separate taxpaying entity distinguishable from its owners cf eg 319_us_436 russon brothers owns the mortuary business not scott and his fellow stockholders scott is an employee of the mortuary business as a result he is not entitled to deduct the interest on the debt incurred to purchase the russon brothers stock as trade_or_business interest the result that we reach is in accord with revrul_93_68 1993_2_cb_72 which considers a case virtually identical with this case the revenue_ruling explained its reasoning as follows because stock generally produces dividend income it is property_held_for_investment within the meaning of sec_163 and sec_469 of the code unless the dividends are derived in the ordinary course of a trade_or_business in this case any dividends_paid by x a c_corporation would not be derived by a an employee and purchaser of stock in x in the course of a trade_or_business because a is neither a dealer nor a trader in stock_or_securities thus the x stock purchased by a is property_held_for_investment pursuant to sec_163 regardless of a's motives for purchasing or holding that stock emphasis added revrul_93_68 c b pincite although we are by no means bound by the revenue_ruling we think its reasoning is correct and we have independently reached the same result here sec_163 contains two objective tests for property_held_for_investment we have concluded that petitioner's stock in russon brothers satisfies the first test under sec_163 it is therefore unnecessary to consider the second test in subparagraph a ii although it would seem and the government concedes that the second test does not apply here decision will be entered for respondent
